Citation Nr: 0508071	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a April 2003 decision of the Manila, Philippines, 
VA Regional Office (RO), which found that the appellant's 
spouse had no recognized service and that she was not 
eligible for VA benefits based on her status as his surviving 
spouse.

In a statement dated September 10, 2003, the appellant stated 
that she would try her best to attend any hearing scheduled 
by the Board.  However, in her substantive appeal dated 
September 10, 2003, she clearly indicated that she did not 
desire a personal hearing.  Therefore, the Board does not 
construe the appellant's statement that she would try her 
best to attend a hearing as a desire for a personal hearing.


FINDING OF FACT

The U.S. service department, National Personnel Records 
Center (NPRC), has certified that the appellant's deceased 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not shown that her deceased spouse met the 
service requirements to be considered a veteran and she does 
not have basic eligibility for VA benefits.  38 U.S.C.A. §§ 
101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The appellant filed a claim for dependency and indemnity 
compensation as the widow of her deceased spouse in February 
2003.  She urges that her deceased spouse faithfully served 
with the United States forces during World War II and as such 
he should be a veteran, entitling her to VA benefits.  She 
has attempted to verify his service by submitting the 
following: (1) a AGNR2, certificate of military service dated 
in October 2002; (2) an Affidavit from Philippine Army 
Personnel dated June 9, 1947, and (3) statements in support 
of her claim.  The claimant has alleged service by her 
husband from December 1944 to June 1946. 

The RO requested verification of the appellant's spouse's 
service and any service medical records from the service 
department as reflected in a VA Form 21-3101 (JF).  The 
identifying information provided by the RO was obtained from 
the appellant's claims form and supplemental claim form.  

In April 2003, a response was received from the NPRC 
indicating that the claimant's spouse had no service as a 
member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces.

The claimant submitted a notice of disagreement in June 2003.  
She urged that her husband's comrades were receiving benefits 
and therefore her claim should be allowed.

The appellant was provided a Statement of the Case (SOC) in 
August 2003 regarding whether she met the basic eligibility 
requirements for VA benefits.  In the SOC she was informed of 
the evidence of record, the procedural history of the case, 
the laws and regulations as to establishing recognized 
service, and an explanation of the decision in the case.

The appellant adamantly maintains that her deceased spouse is 
a World War II veteran who faithfully performed service on 
behalf of the United States, and thus deserves to be 
considered eligible for VA benefits.  She contends that the 
RO was incorrect in denying her claim.

Legal analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty. "Active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a)-(b) (2004).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

As to the matter of the appellant's basic eligibility for VA 
benefits based on her spouse's service, she submitted the 
aforementioned copy of a Philippine Army affidavit alleging 
service of her spouse in the Philippine Army and Guerrilla 
service.  However, VA is not bound by Philippine Army 
determinations of service.  The NPRC found, based on U.S. 
service department records, no qualifying service in 2003.  
The search involved all of the appellant's spouse's possible 
names.  As noted above, the Court has held that a service 
department determination as to an individual's service shall 
be binding on VA.  See Duro; Dacoron.  Moreover, there has 
been no new evidence presented since the NPRC search which is 
different from the evidence already considered, that would 
warrant a request for recertification.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  Therefore, inasmuch as the 
U.S. service department's determination regarding the 
appellant's spouse's service is binding on VA, the Board 
concludes that the appellant's spouse is not a "veteran" for 
purposes of entitlement to VA benefits, and her claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  As explained, there is no legal basis to 
grant the present claim.  Accordingly, VA's duty to notify 
and assist does not extend to this claim.


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


